       Case 20-30967 Document 292 Filed in TXSB on 05/21/20 Page 1 of 8




                     THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IN RE:                                     §
                                           §               CASE NO. 20-30967
WATSON GRINDING &                          §
MANUFACTURING CO.,                         §                   (Chapter 11)
                                           §
       Debtor.

JUAN SANTILLANA, LAURA                     §
SANTILLANA, MICHELLE                       §
SANTILLANA, AND LAURA                      §
SANTILLANA,                                §
                                           §
       Plaintiffs,                         §
                                           §
v.                                         §            ADVERSARY NO. __________
                                           §
WESTERN INTERNATIONAL GAS                  §
& CYLANDERS, INC. AND                      §
MATHESON TRI-GAS, INC.,                    §
                                           §
       Defendants and Third-Party          §
       Plaintiffs,                         §
                                           §
v.                                         §
                                           §
WATSON GRINDING AND                        §
MANUFACTURING CO. AND                      §
WATSON VALVE SERVICES, INC.                §
                                           §
       Third-Party Defendants.             §


                                NOTICE OF REMOVAL

       Watson Valve Services, Inc. (“Watson Valve”) files this Notice of Removal of the

state court action styled, Juan Santillana, et al. v. Western Internal Gas, Inc. and Matheson

Tri-Gas Inc.,, Defendants and Third-Party Plaintiffs v. Watson Grinding and Manufacturing

NOTICE OF REMOVAL                                                                     PAGE | 1
       Case 20-30967 Document 292 Filed in TXSB on 05/21/20 Page 2 of 8




Co. and Watson Valve Services, Inc., Cause No. 2020-25744 in the 61st Judicial District

Court of Harris County, Texas (“State Court Action”).

                    PROCEDURAL BACKGROUND AND NATURE OF SUIT

       1.     On February 6, 2020 (“Petition Date”), Watson Grinding and Manufacturing,

Co. (“Watson Grinding”) filed its voluntary petition under chapter 11 of title 11 of the

United States Code (“Bankruptcy Code”), commencing the bankruptcy case captioned In re

Watson Grinding & Manufacturing Co., Case No. 20-30967 in the United States Bankruptcy

Court (“Bankruptcy Court”) for the Southern District of Texas, Houston Division

(“Chapter 11 Bankruptcy Case”).

       2.     On April 24, 2020, Juan Santillana, Laura Santillana, Michelle Santillana, and

Laura Santillana (collectively “Plaintiffs”) filed an Original Petition against Defendants /

Third-Party Plaintiffs, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc. (collectively, “Defendants,” “Matheson,” or “Third-Party Plaintiffs”).

       3.     On May 8, 2020, the Bankruptcy Court entered an Order [Dkt. No. 279]

modifying the automatic stay and setting the deadline for filing notices of removal

(“Order”). The deadlines for filing notices of removal is July 8, 2020.

       4.     On May 21, 2020, the Defendants/Third-Party Plaintiffs filed their Answer and

Third-Party Petition against Watson Valve and Watson Grinding.

       5.     In their Third-Party Petition, Third-Party Plaintiffs assert contribution- and

indemnity-based claims against Watson Valve and Watson Grinding.




NOTICE OF REMOVAL                                                                    PAGE | 2
        Case 20-30967 Document 292 Filed in TXSB on 05/21/20 Page 3 of 8




                                     BASIS FOR REMOVAL

       6.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy

Rule 9027, and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of

Reference entered by the District Court of this District on March 10, 2005.

       7.      While the State Court Action was initiated after the commencement of the

Chapter 11 Case. Pursuant to the Order, this Notice of Removal has been timely filed.

       8.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

       9.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. §

1452(a) (“A party may remove any claim or cause of action . . . to the district court for the

district where such civil action is pending, if such district court has jurisdiction of such claim

or cause of action under section 1334 of this title”). The State Court Action, including all

claims and causes of action asserted, is a civil action other than a proceeding before the

United States Tax Court. The State Court Action is not a civil action by a government unit to

enforce such government unit’s police or regulatory power.

       10.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b)

(federal district courts have “original jurisdiction of all civil proceedings . . . arising in or

related to cases under title 11”). The State Court Action “arises in” or, alternatively, is

“related to” a Title 11 case, i.e. the Debtor’s Chapter 11 Bankruptcy Case. In this circuit,

“related to” proceedings include any case whose outcome “could conceivably have any effect

on the administration of the estate.” In re Wood, 825 F.2d 90, 93 (5th Cir. 1987) (emphasis

added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).



NOTICE OF REMOVAL                                                                         PAGE | 3
       Case 20-30967 Document 292 Filed in TXSB on 05/21/20 Page 4 of 8




       11.    The resolution of this State Court Action will have a direct impact on the

bankruptcy estate of the Debtor. The State Court Action is related to the Debtor’s Chapter

11 Bankruptcy Case because the outcome of State Court Action could conceivably change

the Debtor’s rights, liabilities, or options in a way that would have an effect upon the

handling and administration of the bankruptcy estate.

       12.    Thus, the claims asserted in the State Court Action are claims that arise in or

are otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and

removal to this Court is proper pursuant to 28 U.S.C. § 1452(a).

                     CORE OR NON-CORE BANKRUPTCY JURISDICTION

       13.    This action involves the administration of the Debtor’s estate and is a

proceeding affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core

proceeding under 28 U.S.C. § 157(b)(2)(A) and (O). The claims and causes of action in the

State Court Action have a clear and direct impact on the interests and property of the

Debtor’s estate under 11 U.S.C. §541.

       14.    Upon removal of the State Court Action, the Debtor consents to the entry of

final orders or judgment by the bankruptcy judge and anticipates seeking withdrawal of the

reference in this case to the United States District Court for the Southern District of Texas.

                                    PARTIES AND NOTICE

       15.    Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local

Rule 9027-1, all adverse parties are being provided with a copy of this Notice of Removal

and a copy of this Notice of Removal is being filed with the clerk of the 61st Judicial District

Court of Harris County, Texas.

NOTICE OF REMOVAL                                                                        PAGE | 4
       Case 20-30967 Document 292 Filed in TXSB on 05/21/20 Page 5 of 8




       16.    In accordance with Local Rule 9027-1(a), the names and addresses of the

parties and counsel in the State Court Action, who have or will be served with the notice, are

as follows:

 Chance A. McMillan                              MCCOY LEAVITT LASKEY LLC
 Wayne Collins                                   John V. McCoy
 440 Louisiana Street, Suite 1200                Michael I. Ramirez
 Houston, TX 77002                               N19 W24200 Riverwood Dr., Suite 125
 ATTORNEYS FOR PLAINTIFFS                        Waukesha, WI 53188
                                                 ATTORNEYS FOR WATSON GRINDING AND
                                                 MANUFACTURING CO.

 Mary-Olga Lovett                                AND
 State Bar No. 0789289
 GREENBERG TRAURIG, LLP                          Erin E Jones
 1000 Louisiana, Suite 1700                      JONES MURRAY & BEATTY LLP
 Houston, TX 77002                               4119 Montrose Blvd, Suite 230
                                                 Houston, TX 77006
 AND                                             ATTORNEYS FOR WATSON GRINDING AND
                                                 MANUFACTURING CO.
 Christopher M. LaVigne
 Daniel P. Elms
 Samuel G. Davison                               GIEGER, LABORDE & LAPEROUSE L.L.C.
 GREENBERG TRAURIG LLP                           Ernest P. Gieger, Jr.
 2200 Ross Avenue, Suite 5200                    701 Poydras Street, Suite 4800
 Dallas, Texas 75201                             New Orleans, Louisiana 70139
 ATTORNEYS FOR DEFENDANTS WESTERN                ATTORNEYS FOR WATSON VALVE
 INTERNATIONAL GAS & CYLINDERS, INC.             SERVICES, INC.
 AND MATHESON TRI-GAS INC.



                                 PROCESS AND PLEADINGS

       17.    Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-

1(b), true and correct copies of all process and pleadings filed in the State Court Action (as

set forth in the attached Exhibit A) have been provided.

       18.    In the State Court Action, citations were issued as to Defendants and Third-

Party Plaintiff’s on April 24, 2020. Citations were served on Defendants and Third-Party
NOTICE OF REMOVAL                                                                      PAGE | 5
       Case 20-30967 Document 292 Filed in TXSB on 05/21/20 Page 6 of 8




Plaintiffs on April 30, 2020 and the return of the citation was filed on May 1, 2020. Neither

Watson Valve, nor Watson Grinding have been served.

       19.    In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a

notice of the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the

Southern District of Texas, Houston Division, that the State Court Action is hereby removed

in its entirety to this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

       Dated: May 21, 2020



                                            Respectfully submitted,

                                            MCDOWELL HETHERINGTON LLP

                                            By: /s/ Jarrod B. Martin
                                            Jarrod B. Martin
                                            Texas Bar No. 24070221
                                            Kate H. Easterling
                                            Texas Bar No. 24053257
                                            Avi Moshenberg
                                            Texas Bar No. 24083532
                                            1001 Fannin Street
                                            Suite 2700
                                            Houston, TX 77002
                                            P: 713-337-5580
                                            F: 713-337-8850
                                            E: Jarrod.Martin@mhllp.com
                                            E: Kate.Easterling@mhllp.com
                                            E: Avi.Moshenberg@mhllp.com

                                            AND




NOTICE OF REMOVAL                                                                     PAGE | 6
       Case 20-30967 Document 292 Filed in TXSB on 05/21/20 Page 7 of 8




                                    GIEGER, LABORDE & LAPEROUSE, LLC

                                    By: /s/ Brendan P. Doherty
                                    Ernest P. Gieger
                                    Texas Bar No. 24054169
                                    Brendan P. Doherty
                                    Texas Bar No. 24075923
                                    5151 San Felipe, Suite 750
                                    Houston, Texas 77056
                                    Telephone: (832) 255-6000
                                    Facsimile: (832) 255-6001
                                    Email: egieger@glllaw.com
                                    Email: bdoherty@glllaw.com

                                    COUNSEL FOR WATSON VALVE SERVICES, INC.




NOTICE OF REMOVAL                                                         PAGE | 7
       Case 20-30967 Document 292 Filed in TXSB on 05/21/20 Page 8 of 8




                              CERTIFICATE OF SERVICE


       I certify that on May 21, 2020, a true and correct copy of the foregoing Notice was
served via first class mail (without attachments) to the following individuals no later than the
next day after filing:

Chance A. McMillan                               MCCOY LEAVITT LASKEY LLC
Wayne Collins                                    John V. McCoy
440 Louisiana Street, Suite 1200                 Michael I. Ramirez
Houston, TX 77002                                N19 W24200 Riverwood Dr., Suite 125
ATTORNEYS FOR PLAINTIFFS                         Waukesha, WI 53188
                                                 ATTORNEYS FOR WATSON GRINDING AND
                                                 MANUFACTURING CO.

Mary-Olga Lovett                                 GIEGER, LABORDE & LAPEROUSE L.L.C.
State Bar No. 0789289                            Ernest P. Gieger, Jr.
GREENBERG TRAURIG, LLP                           701 Poydras Street, Suite 4800
1000 Louisiana, Suite 1700                       New Orleans, Louisiana 70139
Houston, TX 77002                                ATTORNEYS FOR WATSON VALVE SERVICES,
                                                 INC.
AND

Christopher M. LaVigne
Daniel P. Elms
Samuel G. Davison
GREENBERG TRAURIG LLP
2200 Ross Avenue, Suite 5200
Dallas, Texas 75201
ATTORNEYS FOR DEFENDANTS WESTERN
INTERNATIONAL GAS & CYLINDERS, INC.
AND MATHESON TRI-GAS INC.



                                                   /s/ Jarrod B. Martin
                                                   Jarrod B. Martin




NOTICE OF REMOVAL                                                                       PAGE | 8
